Citation Nr: 1301450	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  09-17 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD) prior to November 25, 2011, and to a rating higher than 70 percent since.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and daughter


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for a higher rating for his PTSD, which, at the time, was rated as 30-percent disabling.

In April 2010, as support for his claim for a higher rating, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  His wife and daughter also provided supporting testimony.

The Board subsequently issued an August 2010 decision granting a higher 50 percent rating for the PTSD.  The RO implemented this grant that same month and made the rating increase retroactively effective from January 18, 2008, the date of receipt of this claim.  The Veteran appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC), but only to the extent it had denied an even greater rating.  In a March 2011 order, granting a joint motion, the Court partially vacated the Board's decision to the extent it had denied a rating higher than 50 percent.  The Court remanded the claim to the Board for further development and readjudication in compliance with directives specified.

To comply with the Court's order, the Board in turn remanded the claim in April 2011 to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  Unfortunately, there was not compliance with the remand directives, so the Board again remanded the claim in October 2011.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A Veteran is entitled to compliance with remand directives, and the Board commits error, as a matter of law, in failing to ensure compliance).


The additional development of the claim included obtaining all outstanding medical treatment records, especially those concerning any evaluation or treatment the Veteran had received for his PTSD since September 2009 at the VA outpatient clinic and Vet Center in Chattanooga, Tennessee, also records concerning his award of disability benefits by the Social Security Administration (SSA).  As well, he needed to be reexamined to reassess the severity of his PTSD.  All of this necessary additional development has been completed since that second remand of the claim in October 2011.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

An AMC decision issued on remand, in July 2012, increased the rating for the PTSD from 50 to 70 percent as of November 25, 2011, the date of aVA compensation examination the Veteran had on remand reassessing the severity of this disability.  He has continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (it is presumed he is seeking the highest possible rating absent express indication to the contrary).  So the issue now before the Board is whether he was entitled to a rating higher than 50 percent for his PTSD prior to November 25, 2011, and whether he has been entitled to a rating higher than 70 percent since.


FINDINGS OF FACT

1.  Since the receipt of this increased-rating claim on January 18, 2008, so even prior to the VA mental status evaluation he had on remand on November 25, 2011, the Veteran's PTSD is best characterized according to the medical findings and competent and credible lay testimony of himself and others (namely, his wife and daughter) as causing occupational and social impairment with deficiencies in most areas.


2.  He reportedly retired in 1998, so some 10 years before filing this claim at issue for a higher rating for his PTSD, from his job of 30 years in construction with county maintenance, and at no time since has his PTSD caused total occupational and social impairment; indeed, according to the November 2011 VA compensation examiner, the Veteran had continued to do some construction-related work since retiring, then most recently in the spring and early summer of that year, including helping with projects at his church (e.g., cutting base board and crown molding, running wire, etc).


CONCLUSIONS OF LAW

1.  The criteria are met the higher 70 percent rating for the PTSD as of the receipt of this increased-rating claim on January 18, 2008 (i.e., from an earlier effective date, so not just as of the time of the VA mental status evaluation he more recently had on remand on November 25, 2011).  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2012).

2.  But at no time since the receipt of this claim on January 18, 2008, or even since the immediately preceding year, have the criteria been met for an even higher 100 percent rating for this disability.  Id.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012), prescribes several requirements as to VA's duties to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2012).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will provide on the claimant's behalf.  A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the so called "fourth" requirement that VA specifically request the claimant to provide any evidence in his or her personal possession pertaining to the claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 C.F.R. § 3.159(b)(1) (2012).

In a January 2008 letter, the RO notified the Veteran of the type of evidence and information needed to substantiate his claim for a higher rating for his PTSD, including insofar as the information and evidence he needed to provide versus the information and evidence that VA would try and obtain for him, on his behalf.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court clarified VA's notice obligations in 
increased-rating claims.  But the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) later vacated the lower Court's holding, indicating "generic" VCAA notice is all that is required, so VA does not have to notify a Veteran of alternative DCs or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The VCAA notice letter mentioned explained that VA would undertake reasonable measures to assist him in obtaining additional VA medical records, private treatment records and other Federal records, including from SSA.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  He therefore has received all required notice concerning his claim.

Moreover, the RO provided that notice prior to initially adjudicating his claim in the July 2008 rating decision at issue in this appeal, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004) (Pelegrini II).  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  And even had the notice not preceded the initial adjudication of the claim, the RO would only have needed to provide all necessary notice, give the Veteran time to submit additional evidence and/or argument in response, and then readjudicate the claim, such as in a statement of the case (SOC) or supplemental SOC (SSOC) to preserve the intended 

purpose of the notice and rectify ("cure") the timing defect in the provision of it.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the U. S. Supreme Court made clear that VCAA notice errors, even if shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of not only establishing error, but also, above and beyond that, of showing how it is unduly prejudicial, meaning outcome determinative of his claim.  There is no such pleading or allegation in this instance.

The RO and AMC also have taken appropriate action to comply with the duty to assist the Veteran with this claim by obtaining the records of his relevant treatment, including VA outpatient treatment, and by arranging for him to undergo VA Compensation and Pension (C&P) examinations assessing and reassessing the severity of his PTSD.  See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  In furtherance of his claim, the Veteran has provided several personal statements.  He, his wife, and daughter also testified at an April 2010 hearing before the Board.  And, as already alluded to, the reasons the Board twice remanded this claim - in April and October 2011 - was to obtain all outstanding medical treatment records, especially those concerning any evaluation or treatment the Veteran had received for his PTSD since September 2009 at the VA outpatient clinic and Vet Center in Chattanooga, Tennessee, also records concerning his award of disability benefits by the SSA, as well as to have him reexamined to reassess the severity of his PTSD, including following review of his claims file and the hearing testimony he, his wife, and daughter provided.  All of this necessary additional development has been completed since that second remand of the claim in October 2011.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).


There is no indication of any other relevant evidence or information needing to be obtained.  Indeed, when responding in August 2012 to the most recent SSOC, the Veteran affirmed that he did not have any additional evidence to submit regarding his appeal.  Therefore, in order to expedite the processing of his appeal, he waived the 30-day grace period he had to identify and/or submit additional evidence and argument, preferring instead that the AMC immediately recertify and return his case to the Board (BVA) for further appellate consideration.

In summary, the record reflects that the facts pertinent to this claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or implementing regulations.  That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board is proceeding with the adjudicate of this claim on its merits.

Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings (Rating Schedule) that is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by DCs.  38 C.F.R. § 4.27.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate him for loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.


In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation over the life span of the claim, that is, a "staging" of the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus is from one year before the claim for a higher rating was filed - so, in this case, since January 18, 2007, since the Veteran filed this increased-rating claim on January 18, 2008) - until VA makes a final decision on the claim.  Id.; See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In Harper v. Brown, 10 Vet. App. 125, 126 (1997), the Court discussed the three possible effective dates that may be assigned for a higher rating depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010) (explaining that the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans a 
one-year grace period for filing a claim following an increase in the severity of a service-connected disability).

The VA Rating Schedule provides that psychiatric disorders other than eating disorders, including PTSD, are to be evaluated according to a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.

Under this Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, DC 9411.


As evidenced by use of the phrase "such symptoms as," the symptoms and manifestations listed in the above rating formula are not requirements for a particular evaluation, but instead mere examples providing guidance as to the type and degree of severity of these symptoms.  Consideration therefore also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Because, as mentioned, the Veteran filed this increased-rating claim January 2008, the Board must consider the state of his disability from one year prior, meaning since January 2007.

In response to his January 2008 claim for a higher rating for his PTSD, he had a VA compensation examination the following month, so in February 2008.  At the time he was taking anti-depressant medication and undergoing individual psychotherapy on an outpatient basis.  He reported having difficulty with symptoms at night with frequent awakenings.  He had no close friends and indicated "my wife has more than I."  He had been married for 43 years and reported a positive family situation.  As to activities and leisure pursuits, he indicated he "liked to travel."  There was no history of suicide attempts or of violence or assaultiveness.  As to existing psychosocial functional status, he indicated having a temper and "I still tend to fly off."  He was struggling more with medical, rather than mental, problems.  He admitted to experiencing more dreams and mid-evening awakenings, however, on account of his PTSD, though there reportedly were no issues associated with alcohol or substance abuse.  On objective mental status evaluation, his general appearance was clean, psychomotor activity restless, and speech unremarkable.  His attitude towards the examiner was cooperative.  Affect was constricted.  Mood was changeable, irritable and sullen.  Attention was intact.  Orientation was intact in all spheres (to time, place, person and situation).  Thought process and content were unremarkable.  There were no delusions or hallucinations.  Judgment and insight were present.  There was no inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal thoughts, or suicidal thoughts.  Extent of impulse control was good.  There were no episodes of violence.  

There was retained ability to maintain minimum personal hygiene.  There was no problem with activities of daily living (ADL).  Memory was mildly impaired, including remote, recent and immediate memory.  Symptoms were described as chronic in onset.  Behavioral and cognitive changes attributed to stress exposure included anger, sleep disturbance and easy startle response.  The Veteran knew the amount of his benefit payments and monthly bills and was capable of managing his financial affairs.  He had retired in 1998 since eligible by age or duration of work.

PTSD was diagnosed.  The Global Assessment of Functioning (GAF) score was 55.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all of the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126 ; VAOPGCPREC 10-95 (March 31, 1995).  The GAF score is however one of the factors considered in a disability rating, and according to the DSM-IV a score of 
51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  
DSM-IV at 46-47. 

There had been development in functional status and quality of life involving anger, sleep impairment, nightmares, and feelings of guilt.  The prognosis for improvement was considered poor due to chronicity.  The VA examiner categorized the degree of symptoms as "reduced reliability and productivity due to PTSD symptoms."  It was further noted that nightmares were severe; there was irritability and heightened startle response; and there was variable symptom intensity and commensurate psychosocial impairment.

In a contemporaneous February 2008 statement, the Veteran's spouse indicated that, prior to his military service, he used to be more "laid back" and would go out more often.  Now he was too nervous to go out socially, including to the movie theater or elsewhere in the vicinity of crowds.  He would also have a short temper, causing a lot of tension when his children were around.  She avoided expressing her opinion around him to avoid provoking his anger.  He had also started sleeping in his own room years ago because of his nightmares that had been a disturbance to her.  They also did not go out much socially with other couples anymore due to his mental health symptoms and related issues.

Another statement that same month from his daughter recounts that he often stayed in a room by himself.  He did not sleep well, at all, and woke up two to three times a night and sat up in the dark with no lights on.  He would get nervous easily and had anxiety spells during which he could not breathe.  His memory capacity had changed in that he could remember things that happened years ago, but not more recent events.  She had bought a home next door to him and her mother to help watch over him.

Records from the Chattanooga Vet Center include a February 2008 summary of psychometric testing results indicating the Veteran met the criteria for a moderate diagnosis of PTSD per DSM-IV and DSM-IV-R.  In addition, the Beck Inventory showed he had severe symptoms of depression secondary to his Axis I diagnosis of PTSD.

Records of VA outpatient counseling include an April 2008 report indicating he was helping with the honor guard at funerals.  He reminisced about his return from Vietnam.  He had persistent memories of combat.  Nightmares continued.  He had difficulty sustaining sleep.  He was hypervigilant with his children.  He was isolated and wanted to stay by himself.  On objective mental status examination, his appearance demonstrated able self care, good relatedness, good eye contact, mood mildly dysphoric, affect congruent, and speech process linear and 
goal-directed.  Medication was partially effective.  There were symptoms of avoidance and arousal, as well as memories.  The assessment was PTSD, and a GAF score of 56 was assigned, which, again, suggest there was moderate impairment in social and occupational functioning.

An August 2008 report reiterated several of the prior findings, including nightmares, flashbacks, night sweats, intrusive thoughts, and heightened startle response.  The Veteran described having ritual behaviors in private that gave him a feeling of security.  While he denied suicidal or homicidal ideation or plans, he did indicate thinking of suicide periodically due to his mental pain.  There are several subsequently dated clinical records continuing to reflect a similar symptom profile. 

In a September 2008 statement, the Veteran's daughter reported additional symptoms on his part of worsening anxiety and talking about events from Vietnam, including when in his room alone.  He would go out to do things with the family at times, but did not like to stay out very long before he wanted to go back home.  He would cry at times when alone or when he thought no one could hear him.  He was always paranoid that someone was out to get him or wanted him dead or wanted to hurt his family. 

In a September 2008 statement he personally submitted, the Veteran indicated that he awoke up two to three times a night in a sweat and had to check doors and windows.  He had panic attacks often and wanted his family home where he knew they were safe.  According to him, when he had panic attacks it affected his breathing and he felt like he was going to die.  When at home he would walk his property over and over.  He had tried to be active in the Honor Guard, but could not remember all the steps and procedures correctly, and firing the guns disturbed him.  He had memory problems.  He could not forget disturbing events from during service. 

In a May 2009 statement, he indicated having had continuing recollections of very disturbing events from his military service and feelings that he could not trust anyone.  He further indicated that he had experienced thoughts of suicide, just so the "memories would stop taunting me."  He also indicated fearing harming someone else, given that he kept a gun in his personal vehicle, and had taken it out to use it at times.  According to him, the reality of having a family had in a way kept him sane and he would not follow through on suicidal or homicidal thoughts in light of having family obligations.

In April 2010, in further support of his claim, he testified at a videoconference hearing before the Board.  The undersigned Veterans Law Judge presided.  During the hearing, the Veteran testified that there was an episode a few years earlier when he became angry at some individuals driving by his home, so he fired shots at their vehicle.  His wife, who provided supporting testimony along with his daughter, explained that type of violent or impulsive behavior was an ongoing problem.  The Veteran would get paranoid with different sounds that he heard, such as helicopters.  He would often get angry at other people and overly defensive.  His daughter testified that he frequently escalated arguments with her and her mother, became agitated easily, and sometimes was capable of being violent.  He himself recalled on a few occasions having hit his spouse.  His personal hygiene was described as just minimal.  When driving he would often get angry at others and scream at them.  

In August 2010, the Board issued a decision increasing the rating for the PTSD from 30 to 50 percent, though denying an even higher rating.  An August 2010 RO decision implemented that grant, assigning an effective date of January 18, 2008, for this higher 50 percent rating, coinciding with the date of receipt of this increased-rating claim.

The Veteran appealed to the Court the portion of the Board's decision that had denied an even higher rating, meaning higher than 50 percent.  In a February 2011 Joint Motion for Partial Remand, which the Court later granted in a March 2011 Order, it was determined the Board's August 2010 decision was deficient in that a thorough and contemporaneous VA C&P examination was required to properly evaluate the severity of the Veteran's PTSD, particularly given the then recent evidence of a possible worsening in severity of this condition.  It was further found that the Board's decision had improperly focused on only the application of the literal list of symptomatology denoted under the criteria for assignment of a higher disability rating at DC 9411, rather than on a more generalized assessment of his genuine level of social and occupational functioning.  Otherwise, the Joint Motion found that the Board had not properly reviewed and considered the entire scope of his reported competent lay symptomatology, such as reflected in the supporting lay statements from him, his wife, and daughter, along with the documented objective medical findings of record.

Upon receiving the file back from the Court, the Board therefore remanded this claim in April 2011 for compliance with the terms of the Joint Motion.

In accordance with Board's remand instructions, the Veteran had another VA compensation examination for his PTSD in July 2011, at which time it was initially noted that his claims file was not available to the VA examiner for review.  The findings that were provided indicated the Veteran was receiving ongoing VA treatment, including medication management and counseling.  He described his marriage of 47 years as going well overall.  He described a conflict five to six years earlier with one of his former daughters in law, and mentioned something to the effect of becoming entangled in a custody dispute between her and his son and having homicidal thoughts towards her.  He further indicated that he did not see many people, although he did go to church and out to eat with another Veteran.  As to leisure pursuits he liked to go shooting.  There was no history of suicide attempts.  As to history of violence/assaultiveness, there was the previously mentioned episode with his former daughter in law.  Also, about one year before that examination a similar thing had happened where there were individuals who appeared to be beating up his grandson, and he arrived on the scene with a gun.  (The exact details of this incident are unclear, including whether he was acting with excessive violence and impulsive behavior as with some prior incidents, or moreso in self-defense.  In any event, law enforcement personnel were ultimately called to the scene.)  There were no issues associated with alcohol use or substance abuse.

During the objective mental status portion of that psychiatric examination, it was observed the Veteran was clean, casually dressed, and in disheveled clothes.  Psychomotor activity was unremarkable.  Speech was unremarkable, although he rambled some and was difficult to understand.  Attitude was cooperative.  Affect was constricted, and mood was anxious.  Attention was intact, as was orientation.  

Thought process and content were unremarkable.  Judgment and insight were present.  He did have sleep impairment, with frequent waking up and checking the premises after having done so.  There were no delusions or hallucinations.  There was inappropriate behavior involving physical confrontations, including reports of hostility with his son's ex-wife and family.  He appeared to be easily provoked but so long as he avoided confrontation he was likely in good control.  There was no obsessive or ritualistic behavior.  He did not have panic attacks.  There were homicidal thoughts, in that while none manifested at that particular time, he was nonetheless likely to resort to thinking he could kill somebody if he was threatened, though there was no specific intent or identified person.  As to any suicidal thoughts, there were fleeting without current urge or intent.  Extent of impulse control was fair.  There were episodes of violence, though none specifically in the last one to two years.  There was ability to maintain minimum personal hygiene.  There was no problem with activities of daily living.  Recent memory was mildly impaired, but otherwise memory was normal.  

The PTSD diagnosis was reaffirmed, with an assigned GAF score of 50 that, according to the DSM-IV, moves him from just relatively "moderate" social and occupational impairment into in the range of "serious" symptoms and consequent "serious" social and occupational impairment.  According to the examiner, the Veteran had problems with restlessness and severe hypervigilance.  At night he struggled with nightmares and frequent awakenings and would check out noises.  He was conflict-avoidant if possible.  He had shown ease to provocation, and if provoked (real or perceived) he had violent thoughts and at least at times there had been violent behavior.  His prognosis for improvement was considered poor due to chronicity and little symptom reduction despite treatment efforts.  It was estimated that, while there was not total occupational and social impairment, the PTSD signs and symptoms did result in deficiencies in areas of judgment, thinking, family relations, work and mood.  In determining whether the Veteran meets the criteria for an increased rating, the Board must consider whether he has deficiencies in most of these areas of work, school, family relations, judgment, thinking, and mood.  See Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

Other observations were that, while he was somewhat disheveled, there was no indication of hygiene problems.  He admitted to history of suicidal thoughts, but none then currently.  He perceived threats very easily.  Sometimes his hypervigilance could reach delusional proportions.  Meanwhile, his periods of recollection appeared to be active trauma revivication, not psychotic auditory hallucination.  Further noted was the possibility that he had some increased functional impairment due to his age and/or lack of productive distraction that work offered.  It was not possible to offer an opinion short of conjecture about how his PTSD would affect a work effort.  In the past work was a positive distraction.  The Veteran noted he was better off "when I have something to do," noting helping with church construction projects as helpful to him.  According to the examiner, given the Veteran's sleep problems and ease to provocation, it was possible that his ability to work in a viable full-time effort could be moderately-to-severely compromised.

Partly because, however, that VA compensation examiner admittedly had not been given opportunity to review the Veteran's claims file, including the transcript of the hearing testimony that he, his wife, and daughter had provided during the hearing before the Board, the Board again remanded the claim in October 2011.

The Veteran resultantly had an additional examination on November 25, 2011, which, as directed, included a complete review of his relevant medical history.  At the outset, the VA examiner estimated the Veteran's level of occupational and social impairment as consistent with "reduced reliability and productivity."  The Veteran at the time reported getting along well with his spouse of 47 years and mostly with their 4 children, all of whom live nearby and come by a lot.  He said one of his children is a liar, thief, and drug addict.  He had retired in 1998 from his construction job of 30 years with county maintenance.  He since had done some construction-related work, most recently in the spring and early summer of 2011 helping with projects at his church (e.g., cutting base board and crown molding, running wire).  He had quit drinking in 1996 and had used no other substances.  He felt that his condition was basically unchanged in the last three years (i.e., since his last C&P exam for PTSD in February 2008).

As concerning his relevant legal and behavioral history, there were the two skirmishes already mentioned (in the prior examination reports) outside his home.  He further related restless sleep due to dreaming, occasionally about his service.  At times he would get aggravated and cry about events from service.  He walked around his property to "watch my stuff" and would jump at noises.  He avoided watching movies and talking about war.  His routine consisted of a lot of the time just sitting in his room at his desk, going to doctors' appointments, walking around the yard, and attending church twice a week.  He still drove.  Symptoms consisted of chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), impaired judgment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and neglect of personal appearance and hygiene.  He was considered incapable of managing his financial affairs, as he stated that his wife had been managing their bill payments since they were married.  He also indicated that if she did not, his daughter would.  But he also explained that he was fully capable of driving and making the actual payments, himself.

The VA examiner further commented that there was indication of ongoing PTSD-related issues, which had been previously recognized and for which the Veteran was then evaluated as 50-percent disabled (this rating, as mentioned, since has been increased to 70 percent effective November 25, 2011, the date of this most recent VA C&P examination).  According to the examiner, there was not clear indication of significant change in the level of symptomatology since the last VA examination for PTSD in February 2008.  The Veteran continued to be functional to the extent that he could participate in church-related activities, including assisting in construction-type work, and doing chores such as driving around delivering bill payments, with associated social interactions.  

In the Board's view, with consideration of this collective body of evidence in hindsight, the Veteran was 70-percent disabled as of the time of the filing of this increased-rating claim on January 18, 2008, not just instead as of the time of this most recent VA C&P examination on November 25, 2011.  Thus, he is entitled to the higher 70 percent rating as of that earlier date, which results in additional compensation.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The Board's analysis and weighing of the evidence substantiates the assignment of this higher 70 percent rating as of that earlier effective date.  The Veteran meets several of the requirements for this higher 70 percent evaluation, based on what is elucidated in DC 9411 and, more importantly, the general impact of his symptoms, even if not specifically listed in this DC, on his social and occupational functioning.  In particular, he has suicidal ideation - albeit usually just contemplation and not actual intent, citing, as one reason for never feeling as though he could ever go through with it, his duties, obligations, and responsibilities to his family.  This symptom is not present in significant degree (such as with current intent or plan), nonetheless, he has provided competent and credible report of suicidal ideation to a degree in response to intrusive memories concerning his military service.  Next, there is a persistent and genuinely near-continuous anxiety, described in his lay testimony and those who know him best, as manifested by sleep impairment, constant hypervigilance in a home environment, and rumination regarding disturbing recollections of events that occurred during his service.  As well, there is impaired impulse control, with periods of unprovoked irritability and violence.  The Board is relying on the VA examination findings significantly, so not just the supporting lay statements and testimony.  See 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.").  See also Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  These examination reports denote at least one, and apparently two, recent episodes of violent behavior involving the Veteran physically threatening others.  He also is generally considered to be hypervigilant, to have a "short fuse," and to always be within a limited distance of being easily provoked.  These are all clearly signs of impulsive behavior with violent outbreaks, which are recognized under the rating criteria, and whereas obviously such behavior is unfortunate and apparently has entailed significant legal consequences for the Veteran, several VA examiners have agreed that at least some of his hypervigilance and unprovoked irritability is associated with his service-connected PTSD.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (where it is not possible to separate the effects of a service-connected disability from any nonservice-connected conditions by competent opinion, this reasonable doubt must be resolved in the Veteran's favor under 38 C.F.R. §§ 3.102 and 4.3 and, for all intents and purposes, all symptoms attributed to the service-connected disability).  See also Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).

Moreover, there is enough of a foundation in the assigned GAF scores upon which to premise a higher evaluation, as the February 2008 VA examiner found a GAF of 55 and the June 2011 examiner an even lower GAF of 50.  Under the DSM-IV-R, a GAF score in the 51 to 60 range is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  But a lesser GAF score in the 41 to 50 range is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The Board finds the latter assigned GAF score of 50 to be most consistent, from an overall standpoint, with the level of the Veteran's social and occupational functioning, and this score is more commensurate with a 70 percent rating versus the lesser 50 percent rating.  Though the prior VA compensation examiner gave a GAF score of 55, the actual signs and symptoms presented, particularly as to continued hypervigilance and anxiety-related symptomatology, still support assigning a 70 percent rating versus 50 percent rating.  38 C.F.R. §§ 4.3, 4.7.  See also 38 C.F.R. § 4.126(a) (when evaluating a mental disorder, the rating agency shall assign an evaluation based on all the evidence of record bearing on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination, by word's or GAF score).


In summary, there is sufficient basis in the signs and symptoms presented that when resolving reasonable doubt in the Veteran's favor, his PTSD has attained the severity commensurate with assignment of a higher 70 percent evaluation since the filing of this increased-rating claim.  The Board identifies this as a long-term trend, especially taking into account the competent lay statements and testimony of him and other family members from back in late 2008, so back to when he filed this claim.  Therefore, the Board is assigning this higher 70 percent rating retroactively effective from the date of receipt of his claim on January 18, 2008, again, not just as of his most recent VA C&P exam on November 25, 2011.  He therefore will receive compensation at the 70-percent level, rather than at the lesser 50-percent level, during this earlier period.

That said, at no time since the filing of his claim on January 18, 2008, or even since the immediately preceding year (so since January 2007), has he met the requirements for the even higher, and maximum possible, 100 percent schedular rating for his PTSD.  In short, he has not had the required total occupational and social impairment.  Notably, he maintains at least some outside friendships, participates in development and construction projects for his church (even since his voluntary retirement), and was recently active in the Honor Guard at funerals and processions.  Fortunately, he does not appear to manifest functional impairment to a complete level.  Nor for that matter does he appear to have any of the characteristic signs and symptoms under DC 9411 for which a 100 percent rating will generally be assigned, including:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  See 38 C.F.R. § 4.130.  For instance, memory loss, while present, has been mild.  His impulsive behavior has not necessarily reached the point where there is persistent danger to himself and others, considering also that the last documented episode was a few years ago.  Also, he was considered by one VA examiner to have hypervigilance at times approaching a delusional level, but this does not appear to contemplate an actual persistent delusional state of mind where he is substantially out of touch with reality.  On the whole, there is no other general indication of total occupational and social impairment, beyond that which is expressly denoted pursuant to the rating criteria.  See Mauerhan, supra.  In so reaching this conclusion, the Board has taken into full account the provisions of the February 2011 Joint Motion for Partial Remand, insofar as providing findings based on a contemporaneous medical examination, and thorough review of all pertinent symptomatology, including that pertaining to occupational and social impairment that may fall outside the express ambit of DC 9411 but nonetheless is relevant to the assessment of service-connected disability. 

Thus, under the VA Rating Schedule, a 70 percent evaluation is assigned for the PTSD from an earlier effective date, January 18, 2008, rather than just as of November 25, 2011, but no higher rating is shown to be warranted.

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations also have been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extra-schedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

The Board is precluded from assigning an extra-schedular rating in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of C&P Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The Board, however, is charged with determining whether this referral is warranted.

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this particular case at hand, though, there is no basis for finding the Veteran's PTSD presents such an exceptional disability picture that the applicable schedular rating criteria are inadequate, particularly as these rating criteria are comprehensive, and he does not manifest nor describe symptomatology outside of these criteria.  The Rating Schedule is premised upon an evaluation based on occupational and/or social impairment, and he does not identify a mental health problem outside of this ambit.  Thus, the Board cannot conclude that his condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate. 

The first stage of the standard for determining availability of an extra-schedular rating not having been met, the potential application of the next two steps becomes a moot issue.  Regardless, the Board will give these stages due consideration.  However, the Veteran has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular rating.  On this subject, it is observed that he worked for several years previously on a full-time basis, indeed, apparently for as long as 30 years without interruption, and he retired from that prior job in construction due to reasons unrelated to his service-connected PTSD, namely, because he was of sufficient age or had sufficient tenure.  The June 2011 VA examiner considered there to be moderate-to-severe impact upon ability to work in a full-time environment, so if returning to work, but the mere fact that the Veteran had a 50 percent rating for his PTSD, and now has an even  higher 70 percent rating, is itself an acknowledgment of this effect his PTSD will have on his work performance.  See again 38 C.F.R. § 38 C.F.R. § 4.1 (indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired, especially when, as here, the Veteran has a rating in the higher end of the spectrum).

On must also keep in mind that the Veteran largely retains the capacity for normal thought process and speech, does not exhibit substantial limitation in the area of formulating and maintaining social relationships, and remains capable of significant volunteer activities even in his retirement status, including doing the type of work in construction for his church that he did in his prior employment.  As a result, there is not the required marked interference with employment above and beyond that contemplated by his schedular rating.

Moreover, his service-connected disability also has not necessitated frequent periods of hospitalization or otherwise rendered impracticable the application of the regular Rating Schedule standards.  Instead, by his admission, most, if not all, of the evaluation and treatment he has received for his PTSD has been on an outpatient basis, not instead as an inpatient, certainly not frequent inpatient.  In the absence of evidence of such factors or exceptional circumstances, the Board is not required to remand this claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

The higher 70 percent rating for the PTSD is granted from an earlier effective date, specifically, as of January 18, 2008 (the date of receipt of this increased-rating claim), rather than just instead as of November 25, 2011 (the date of the most recent VA C&P examination), subject to the statutes and regulations governing the payment of VA compensation.

A rating higher than 70 percent for the PTSD, however, is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


